Title: Albert Gallatin to Thomas Jefferson, 18 December 1812
From: Gallatin, Albert
To: Jefferson, Thomas


          Dear Sir Washington Decer 18th 1812
          There is not now any vacant office of Receiver of public monies in the Mississippi territory. There was a vacancy last spring which was filled before the end of the last session of Congress.
          The series of misfortunes experienced this year in our military land operations exceeds all anticipations made even by those who had least confidence in our inexperienced officers and undisciplined men. I believe that Gen. Dearborn has done all that was in his power. The conduct of Hull, Rensselaer & Smyth cannot be accounted for on any rational principle. It is to be hoped that Mr Eustis’s resignation will open brighter prospects. For although those three disasters cannot with justice be ascribed to him, yet his incapacity and the total want of confidence in him were felt through every ramification of the public service. To find a successor qualified, popular, and willing to accept is extremely difficult.
          With sincere attachment & respect Your obedt ServtAlbert Gallatin
        